DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 30, 2019 in which claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11221736 B2. 
All limitations and elements in claim 1 of the instant application are found in claim 1 of Sinha. However, the claim limitations further include “providing a plurality of selectable terms within a graphical user interface associated with a messaging thread”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 15 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
The following table shows the claims in ‘137 that are rejected by corresponding claims in ‘736.
Claims Comparison Table:
1	1
2	2
3	3
4-20	4-20

Instant application  #17/561,137
Patent # 11221736
Claim 1. A method comprising: 

receiving, from a client device associated with a user, an indication to provide recommended stickers; 

providing, for display on the client device, a plurality of selectable terms within a graphical user interface associated with a messaging thread; 
receiving, from the client device, a selection of a term from the plurality of selectable terms; generating, by at least one computing device of a social networking system, a ranked list of recommended stickers for the user based on context information corresponding to the selected term and context information associated with the user; and

providing one or more recommended stickers from the ranked list of recommended stickers to the client device for display to the user.

2. The method as recited in claim 1, wherein the context information associated with the user comprises at least one of user communication intent information, user profile information, device location information, or event information.

3. The method as recited in claim 1, wherein the context information corresponding to the selected term comprises a machine learned correlation between the selected term and one or more stickers.
4. The method as recited in claim 1, wherein generating the ranked list is further based on a machine learned correlation between one or more users and one or more stickers.
5. The method as recited in claim 1, wherein generating the ranked list comprises ranking the recommended stickers based on a machine learned popularity specific to the context information associated with the user.
6. The method as recited in claim 5, further comprising generating a popularity coefficient for each of the list of recommended stickers based on the context information associated with the user.

7. The method as recited in claim 1, further comprising causing the client device to display the one or more recommended stickers within a messaging application.

8. A system comprising: one or more memory devices; and one or more computing devices that cause the system to: receive, from a client device associated with a user, an indication to provide recommended stickers; provide, for display on the client device, a plurality of selectable terms within a graphical user interface associated with a messaging thread; receive, from the client device, a selection of a term from the plurality of selectable terms; generate, by at least one computing device of a social networking system, a ranked list of recommended stickers for the user based on context information corresponding to the selected term and context information associated with the user; and provide one or more recommended stickers from the ranked list of recommended stickers to the client device for display to the user.

9. The system as recited in claim 8, wherein the context information associated with the user comprises at least one of user communication intent information, user profile information, device location information, or event information.

10. The system as recited in claim 8, wherein the context information corresponding to the selected term comprises a machine learned correlation between the selected term and one or more stickers.

11. The system as recited in claim 8, wherein generating the ranked list is further based on a machine learned correlation between one or more users and one or more stickers.

12. The system as recited in claim 8, wherein generating the ranked list comprises ranking the recommended stickers based on a machine learned popularity specific to the context information associated with the user.

13. The system as recited in claim 12, wherein the one or more computing devices further cause the system to generate a popularity coefficient for each of the list of recommended stickers based on the context information associated with the user.

14. The system as recited in claim 8, wherein the one or more computing devices further cause the system to cause the client device to display the one or more recommended stickers within a messaging application.

15. A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause at least one computing device to: receive, from a client device associated with a user, an indication to provide recommended stickers; provide, for display on the client device, a plurality of selectable terms within a graphical user interface associated with a messaging thread; receive, from the client device, a selection of a term from the plurality of selectable terms; generate, by at least one computing device of a social networking system, a ranked list of recommended stickers for the user based on context information corresponding to the selected term and context information associated with the user; and provide one or more recommended stickers from the ranked list of recommended stickers to the client device for display to the user.

16. The non-transitory computer-readable medium as recited in claim 15, wherein the context information associated with the user comprises at least one of user communication intent information, user profile information, device location information, or event information.

17. The non-transitory computer-readable medium as recited in claim 15, wherein the context information corresponding to the selected term comprises a machine learned correlation between the selected term and one or more stickers.

18. The non-transitory computer-readable medium as recited in claim 15, wherein generating the ranked list is further based on a machine learned correlation between one or more users and one or more stickers.

19. The non-transitory computer-readable medium as recited in claim 15, wherein generating the ranked list comprises ranking the recommended stickers based on a machine learned popularity specific to the context information associated with the user.

20. The non-transitory computer-readable medium as recited in claim 19, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to generate a popularity coefficient for each of the list of recommended stickers based on the context information associated with the user. 
Claim 1. A method comprising: 

receiving, from a client device associated with a user, an indication to provide recommended stickers; 



generating, by at least one computing device of a social networking system, a list of recommended stickers for the user based on context information associated with the user and based on machine learned context information corresponding to historical sticker use; ranking the list of recommended stickers based on the context information associated with the user; and 

providing one or more recommended stickers from the list of recommended stickers to the client device for display to the user based on the ranking.

2. The method as recited in claim 1, wherein the context information comprises at least one of user communications intent information, user profile information, device location information, or event information.

3. The method as recited in claim 1, wherein the machine learned context information indicates a machine learned correlation between one or more context terms and one or more stickers.

4. The method as recited in claim 1, wherein the machine learned context information indicates a machine learned correlation between one or more users and one or more stickers.

5. The method as recited in claim 1, wherein ranking the list of recommended stickers comprises ranking the list of recommended stickers based on a machine learned popularity specific to the context information associated with the user.

6. The method as recited in claim 5, further comprising generating a popularity coefficient for each of the list of recommended stickers based on the context information associated with the user.

7. The method as recited in claim 1, further comprising causing the client device to display the one or more recommended stickers within a messaging application.

8. A system comprising: one or more memory devices storing context information associated with a user; and one or more computing devices that cause the system to: receive, from a client device associated with the user, an indication to provide recommended stickers; generate a list of recommended stickers for the user based on the context information associated with the user and based on machine learned context information corresponding to historical sticker use; rank the list of recommended stickers based on the context information associated with the user; and provide one or more recommended stickers from the list of recommended stickers to the client device for display to the user based on the ranking.

9. The system as recited in claim 8, wherein the context information comprises at least one of user communications intent information, user profile information, device location information, or event information.

10. The system as recited in claim 8, wherein the machine learned context information indicates a machine learned correlation between one or more context terms and one or more stickers.

11. The system as recited in claim 8, wherein the machine learned context information indicates a machine learned correlation between one or more users and one or more stickers.

12. The system as recited in claim 8, wherein ranking the list of recommended stickers comprises ranking the list of recommended stickers based on a machine learned popularity specific to the context information associated with the user.

13. The system as recited in claim 12, wherein the one or more computing devices further cause the system to generate a popularity coefficient for each of the list of recommended stickers based on the context information associated with the user.

14. The system as recited in claim 8, wherein the one or more computing devices further cause the system to cause the client device to display the one or more recommended stickers within a messaging application.

15. A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause at least one computing device to: receive, from a client device associated with a user, an indication to provide recommended stickers; generate a list of recommended stickers for the user based on context information associated with the user and based on machine learned context information corresponding to historical sticker use; rank the list of recommended stickers based on the context information associated with the user; and provide one or more recommended stickers from the list of recommended stickers to the client device for display to the user based on the ranking.

16. The non-transitory computer-readable medium as recited in claim 15, wherein the context information comprises at least one of user communications intent information, user profile information, device location information, or event information.

17. The non-transitory computer-readable medium as recited in claim 15, wherein the machine learned context information indicates a machine learned correlation between one or more context terms and one or more stickers.

18. The non-transitory computer-readable medium as recited in claim 15, wherein the machine learned context information indicates a machine learned correlation between one or more users and one or more stickers.

19. The non-transitory computer-readable medium as recited in claim 15, wherein ranking the list of recommended stickers comprises ranking the list of recommended stickers based on a machine learned popularity specific to the context information associated with the user.

20. The non-transitory computer-readable medium as recited in claim 19, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to generate a popularity coefficient for each of the list of recommended stickers based on the context information associated with the user. 



Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art, Sullivan et al. (US 2015/0120616 Al) discloses generating the list of recommended graphical element identifier information based on the user context information (¶[0012] and [0077], Sullivan, i.e., generating graphical user interface elements based on the behavioral data).
White et al. (US 2010/0057675 A1) discloses providing the list of recommended graphical element identifier information (¶[0029[, [0058]-[0059] and [0069], White), each recommended graphical element identifier information in the list of recommended graphical element identifier information identifying an illustrated graphical UI element associated with the at least one user context (¶[0029], [0058]-[0059] and [0069], White). 
Dilipet al. (US 20110179114 A1) discloses selecting, based at least on the selected indicator of user intent, a plurality of graphical elements for inclusion in a list of graphical elements (¶]0065]-[0069], [0080]-[0081] and [0093], Dilip, i.e., selecting to collect data over the time based on user intent); and providing the selected list of graphical elements to the user device (¶[0092]- [0094], Dilip, i.e., generating list of interactions and responses to the user).
Tang (US 20150227972 A1) discloses a predetermined portion of the selected graphical elements are promoted graphical elements for which a financial interest has been received (¶[0088], Tang) from an owner of the promoted graphical elements (¶[0038]-[0039] and [0088], Tang, i.e., manufacturer “owner” shares promoting retailer’s products “elements” for which a financial interest received from its own rewards).
Wai (US 10210547 B1) discloses reserving a predetermined number of spots at the top of the list of graphical elements for promoted graphical elements (col.1, line 55 to col.2, line 10, Wai, i.e., top-rank promotions’ recommendation and presentation to the consumer); and placing one or more selected promoted graphical elements in the reserved spots (col.1, line 55 to col.2, line 10, col.7, line 61 to col.8, line 12 and col.18, lines 1-57, Wai, i.e., selecting promotion’s choice based on ranking target). However, the prior art fails to disclose or suggest “receiving an indication to provide recommended stickers; provide, for display on the client device, a plurality of selectable terms within a graphical user interface associated with a messaging thread; receive, from the client device, a selection of a term from the plurality of selectable terms; generate, by at least one computing device of a social networking system, a ranked list of recommended stickers for the user based on context information corresponding to the selected term and context information associated with the user; and provide one or more recommended stickers from the ranked list of recommended stickers to the client device.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farahat et al. (US 20140136541 A1) disclose mining semi-structured social media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 24, 2022